931 F.2d 888Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Grace K. WOODING, Daughter of Edward Wooding, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Respondent.
No. 90-2195.
United States Court of Appeals, Fourth Circuit.
Submitted March 18, 1991.Decided May 3, 1991.

On Petition for Review of an Order of the Benefits Review Board.  (88-3732-BLA)
Grace K. Wooding, petitioner pro se.
Michael John Denney, Karen Nancy Blank, United States Department of Labor, Washington, D.C., for respondent.
Ben.Rev.Bd.
AFFIRMED.
Before WIDENER, PHILLIPS and SPROUSE, Circuit Judges.
PER CURIAM:


1
Grace K. Wooding appeals from the decision of the Benefits Review Board, affirming an order of the Administrative Law Judge denying her benefits under the Black Lung Benefits Act, 30 U.S.C. Secs. 901, et seq.    Our review of the record and the Board's decision discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the Board.  Wooding v. Director, OWCP, 88-3732-BLA (BRB July 31, 1990).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.